 ASH MARKET AND GASOLINE641CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section 2(5) of theAct.2.All theRespondent's hourly paid employees at its Chalmette Refinery, Arabi,Louisiana,excluding machine shop employees representedby LodgeNo. 37, Inter-national Association of Machinists,guards, watchmen,and all supervisory employees,as definedin the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.The Unionon December 1, 1959, was,and all times thereafter has been, theexclusive bargaining representative of all employees in such unit for the purposes ofcollective bargaining.4.By refusing to furnish the job descriptions requestedby the Unionin February1960 the Respondent has refused to bargain collectively with the Union,therebyengaging in an unfair labor practice in violation of Section 8(a) (5) of the Act.5.The aforesaidunfair labor practice affects commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Mrs.Homer E. Ash and Bill H. B. Williams,a copartnership do-ing business as Ash Market and GasolineandRetail ClerksInternational Association LocalNo. 1614, AFL-CIO.Case No.19-CA-1923.February 33, 1931DECISION AND ORDEROn May 19, 1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certa in unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Leedom andMembers Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications.We agree with the Trial Examiner that on or about November 23,,1959, and, at all times thereafter, the Respondent has refused to bar-gain with the Charging Union as the representative of its employeesin an appropriate unit in violation of Section 8(a) (5) and (1) of theAct.130 NLRB No. 57.597254-61-vol. 130-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleged, and the Trial Examiner found, that all em-ployees at the Respondent's retail store in Boise, Idaho, includinggrocery clerks, produce clerks, checkers, and gasoline attendants, butexcluding the meatcutters, wrappers, manager, assistant manager,office clerical employees, guards, and supervisors as defined in theAct, constitute the appropriate unit for collective-bargaining pur-poses.This was substantially the unit for which the Charging Unionhad requested the Respondent to bargain. The Respondent contendsthat this unit is inappropriate because it should include the meat-cutters.lContrary to the Trial Examiner, we agree with the Respondent'scontention that the appropriate unit should include meatcutters. TheBoard has found that meat department employees may be excludedfrom a unit of all other store employees only when a union seeks torepresent them in a separate unit.2The record does not show thatany union requested separate representation of Respondent's meat-cutters.Accordingly we find that the appropriate unit for collective-bargaining purposes consists of all employees of the Employer's re-tail store including grocery clerks, produce clerks, checkers, gasolineattendants, and meatcutters, but excluding the manager, assistantmanager, guards, and supervisors as defined in the Act.The issue to be decided therefore is whether the variance betweenthe requested unit of all employees excluding meatcutters and theappropriate unit including such meatcutters is so substantial as toexcuse the Respondent from its statutory obligation to bargain withthe Union.The record shows, and the Trial Examiner found, thatthe Respondent employed only one nonsupervisory meatcutter, oneGuy Miller.On November 19, 1959, when the Commissioner of Laborfor the State of Idaho made a card check among the employees of theRespondent, and on November 23, when the Union on the basis of thatcard check requested recognition as bargaining representative, theRespondent employed, in addition to Guy Miller, seven other regularemployees in its store.Of this total of eight employees, the ChargingUnion had five authorization cards.As the unit placement of only one out of eight employees was there-fore questionable, we believe that the variance between the unit pro-posed by the Union, and the unit found appropriate herein, is insub-stantial.Moreover, as the record shows and the Intermediate Reportrelates in detail, the inclusion or exclusion of meatcutter Guy Millerwas not in issue between the parties at the time the bargaining request1The Respondent has no employees classified as wrappers or office clerical employees.From the record it would appear that the Respondent uses the services of a bookkeeperwhose status as an employee has not been litigated.His name, like that of the storemanager, does not appear on the list of"payroll employees."8 Schaeffers Prospect IGA Store,124 NLRB 1433;TheGreat Atlantic and Pacific TeaCompany,119 NLRB 1257:andWeis Markets, Inc.,116 NLRB 1993, 1994. ASH MARKET AND GASOLINE643was made, and not for some time thereafter. Respondent's copartnerand general manager, Bill Williams, prior to the card check, inquiredwhether meatcutters were to be included in the unit and when told bythe union representative that the meatcutters in the area had theirown union, stated, "Yes, that's right, they have a union of their own."It was not until December 22, 1959, that Respondent's counsel in atelegram to the Board's Regional Office indicated a preference for aunit including meatcutters, and it was only weeks after the complaintherein issued that the Respondent filed a representation petition forsuch unit.Under these circumstances, we find that Respondent was obligatedto bargain with the Union notwithstanding our minor modificationof the unit as proposed by the Union.' As the record is clear that onor about November 23 when its bargaining request was made, theUnion represented a majority of the Respondent's employees, evenincluding meatcutter Guy Miller, and as Respondent's conduct sub-sequent to November 23, 1959, clearly shows its bad faith in refusingto bargain with the Union, we find that the Respondent was in viola-tion of Section 8 (a) (5) and (1) of the Act 4ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Mrs. Homer E. Ashand Bill H. B. Williams, a copartnership doing business as AshMarket and Gasoline, Boise, Idaho, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Retail Clerks Interna-tional Association Local No. 1614, AFL-CIO, as the exclusive repre-sentative of its employees in the following unit found appropriate :All employees at the Respondent's Boise, Idaho, retail store, in-cluding grocery clerks, produce clerks, checkers, gasoline attendants,and meatcutters, but excluding the manager, assistant manager,guards, and supervisors as defined in the Act.(b)Conducting secret ballot elections among its employees.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Retail Clerks Interna-tional Association Local No. 1614, AFL-CIO, or any other labor or-8United Butchers Abattoir, Inc.,123 NLRB946, 956, and casescited in footnote 16thereof ;Sunrise Lumber d Trim Corp.,115 NLRB 866.' In the absence of exceptions thereto, we adoptpro formathe Trial Examiner's findingthat the Respondent violated Section 8(a) (1) of the Act by conductingan election amongits employees on March 15, 1960. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDganization, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purposes ofmutual aid or protection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Retail Clerks Inter-nationalAssociation Local No. 1614, AFL-CIO, as the exclusiverepresentative of the employees in the above-described appropriateunit, and, if an understanding is reached, embody such understandingin a signed agreement.(b)Post at its establishment in Boise, Idaho, copies of the noticeattached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees customarily are posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER RODGERS, dissenting :I agree with the majority's finding that the unit requested by theUnion was inappropriate, because it would have excluded meat-cutters.I do not agree, however, that the Respondent violated itsobligation to bargain.My colleagues first find that the exclusion of "meatcutters" fromthe unit is a sufficiently substantial variance to warrant finding thatthe requested unit is inappropriate, but they then go on to say that be-cause there was at the time only one meatcutter employed, exclusionof meatcutters from the unit was an insubstantial variance, and there-fore the Respondent was obligated to bargain upon request.Theythus find, inconsistently, that the same variation was both substantialand insubstantial.The decision of my colleagues that the Respondent was obligatedto bargain for an inappropriate unit is contrary to Section 8(a) (5) of6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." ASH MARKET AND GASOLINE645the Act, and to the logical implication of the Board's decision inTom Thumb Stores, 123NLRB 833. In that case the Board held thatan employer "acts at its peril" if he refuses to bargain because of anasserted belief that the unit in question is not appropriate; and thatemployer will be found to have committed an 8(a) (5) violation if,ultimately, the Board finds the unit appropriate. From this, it wouldnecessarily appear to follow that if an employer is found to have cor-rectly asserted that the requested unit was not appropriate, the em-ployer may not be found guilty of an 8(a) (5) violation.And, ofcourse, Section 8 (a) (5) requires only that an employer bargain for anappropriate unit.Despite this, my colleagues now hold that if an employer refuses tobargain upon request, asserts that the unit requested is inappropriate,and the Board then finds that the unit is indeed inappropriate, theemployer is guilty of an unlawful refusal to bargain.In short, I cannot agree with my colleagues' reasoning, nor withtheir conclusion that an employer who questions the appropriatenessof a requested unit may be found guilty of an 8(a) (5) violation re-gardless of whether the unit is in fact appropriate or inappropriate.I would therefore dismiss the 8 (a) (5) allegations of the complaintin their entirety.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Retail ClerksInternationalAssociation Local No. 1614, AFL-CIO, as theexclusive representative of our employees in the following unitfound appropriate :All employees at our Boise, Idaho, retail store, includinggrocery clerks, produce clerks, checkers, gasoline attendants,and meatcutters, but excluding the manager, assistant man-ager, guards, and supervisors as defined in the Act.WE WILL NOT conduct secret ballot election among ouremployees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise or their rights toself-organization, to form labor organization's, to join or assistRetail Clerks International Association Local No. 1614, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in con-certed activities for the purposes of mutual aid or protection as 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed in Section 7 of the Act, or to refrain from any and allsuch activities, except to the extent that such rights may be af-fected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL, upon request, bargain collectively with Retail ClerksInternational Association Local No. 1614, AFL-CIO, as the ex-clusive representative of our employees in the above-describedappropriate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement.MRS. HOMER E. ASH AND BILL H. B. WIL-LIAMS, A COPARTNERSHIP DOING BUSINESSAS ASH MARKET AND GASOLINE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the (late hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on December 21, 1959,1by Retail ClerksInternationalAssociationLocal No.1614,AFL-CIO,herein called the Union,the General Counselof the National Labor Relations Board,herein respectively called the GeneralCounsel2 and the Board,through the Regional Director for the Nineteenth Region(Seattle,Washington),issued a complaint,dated February 16, 1960,againstAshMarket and Gasoline,herein called Respondent, alleging that Respondent had en-gaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(a) (1) and(5) and Section 2(6) and(7) of theNational La-bor Relations Act, as amended from time to time, 61 Stat. 136,hereincalled the Act.Copies of the charge,the complaint,and notice of hearing thereon were dulyserved upon Respondent and upon the Union.In its answer,duly filed onFebruary26, 1960,Respondent admitted certainallegations of the complaint but denied the commission of the unfairlaborpracticesalleged.Pursuant to due notice,a hearing washeld on April 7, 1960,at Boise, Idaho,beforethe duly designatedTrial Examiner.The GeneralCounsel and Respondent wererepresented by counsel and participated in the hearing.Full opportunity wasafforded the parties to be heard,to examine and cross-examine witnesses,to intro-duce evidence pertinent to the issues, to argue orally at the conclusion of the takingof the evidence,and to file briefs with the Trial Examiner.Briefs have been receivedfrom the General Counsel and from Respondent's counsel which have been care-fully considered.Upon the entirerecordin the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS OPERATIONSRespondent,a copartnership consisting of Mrs. HomerE. Ashand Bill Williams,has its principal offices and retail store at Boise,Idaho,where it is engaged in the1Unless otherwise noted, all dates mentioned herein refer to 1959.2 This term specifically includes counsel for the General Counsel appearing at the hearing. ASH MARKET AND GASOLINE647sale of groceries,meat, sundry articles, and gasoline.During the 12-month periodimmediately preceding the issuance of the complaint herein,Respondent's gross saleswere in excess of $500,000 and its out-of-State purchases exceeded$50,000.Upon the above admitted facts, the Trial Examiner finds that during all timesmaterial Respondent was, and now is, engaged in commerce within the meaning ofSection 2(6) and(7) of the Act and that it will effectuate the policies of the Actfor the Board to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESRespondent's Refusal To Bargain Collectively with the Union1.The appropriate unitThe complaint alleged that all Respondent's employees, including grocery clerks,produce clerks, checkers, and gasoline attendants, but excluding meatcutters, wrap-pers,manager, assistantmanager, office clerical employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of the Act. In its answer, Respondent denied theappropriateness of said unit "particularly that part . . . which excludes meat cutters,wrappers and office clerical employees" therefrom.The record discloses, and the Trial Examiner finds, that (1) in 1952, the Board,in a case involving the Boise, Idaho, area retail establishments of Safeway Storesand of Albertson Food Center, found that clerks and meatcutters belong in separateunits; (2)meatcutters traditionally are members of a craft unit; (3) meatcutterslack the requisite community of interest with clerks; (4) a meatcutter, in order tobecome a journeyman, must take certain specialized training for approximately 3years; (5) a clerk needs but a few months' training to become a competent employee;(6) in the Boise area the normal weekly salary of a meatcutter is between $92 and$97, whereas a clerk in said area normally earns about $77 per week; (7) there isa no-raiding agreement in existence between the Union and the International Amal-gamated Meatcutters; and (8) the Union does not desire to represent Respondent'smeatcutters.3It is true, as Respondent pointed out at the hearing, the meatcuttersoccasionally work in the grocery and produce departments. It is also true, that thisoccasional aid of the meatcutters is given to the clerks only when the meat depart-ment is not busy and the grocery and/or produce departments are.Upon the entire record in the case, the Trial Examiner finds that all Respondent'semployees, including grocery clerks, produce clerks, checkers, and gasoline attend-ants, but excluding meatcutters, wrappers, manager, assistant manager, office clericalemployees, and supervisors as defined in the Act, at all times material herein, con-stituted, and now constitute, a unit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act, with respect to grievances, labor disputes,rates of pay, wages, hours of employment, and other conditions of employment. TheTrial Examiner further finds that said unit insures to said employees the full benefitof their right to self-organization, to collective bargaining, and otherwise effectuatesthe purposes of the Act.2.The Union's majority status in the appropriate unitAt the hearing there was introduced in evidence by the General Counsel a listcontaining the names of eight persons 4 in Respondent's employ on November 19.This list was prepared by Garney Coffey, a representative of the Idaho State De-partment of Labor, who had gone that day to Respondent's establishment to conduct,asmore fully discussed below, a card check at the request of the Union.Uponarriving there Coffey explained his mission to Bill Williams, a Respondent partnerand its manager, and, after obtaining Williams' signature authorizing the making ofthe card check, requested the names of Respondent's employees.Williams thereuponinstructed Respondent's bookkeeper to give Coffey the names of all "payroll employ-ees," which the bookkeeper did.Respondent's counsel introduced in evidence a letter, dated December 24, whichhe sent to a field examiner of the Board's Nineteenth Region, to which is attached aCfSchaefers ProspectIGA Store,124 NLRB 1433.Namely, Margaret Brown, Betty Klink, LoisInce, Marvin Baxter,Terry Miller,BlancheSmith,Guy Miller,and Donald Fialkowski. '648DECISIONSOF NATIONALLABOR RELATIONS BOARD"listof employees including the meat market but excluding the bookkeeper andmanager." In addition to the names appearing on the Coffey November 19 list,Respondent's list contains the names of Walter Williams, Homer Mosley, SandyBlodgett, and Bob Smock.5The record discloses, and the Trial Examiner finds, that Walter Williams is Re-spondent's assistant store manager and a supervisor within the meaning of the Act;that Mosley is (a) in charge of the meat department, (b) receives, unlike the otheremployees, a certain stated percentage of the profits, (c) is, unlike the otheremployees, a salaried employee, and (d) in the absence of Bill Williams and WalterWilliams, he acts as the store's manager; that Smock is a regular employee; andthat Blodgett is a regular part-time employee.Accordingly, the Trial Examinerfinds that, because of their supervisory status, Walter Williams and Mosley shouldbe excluded from the unit hereinabove found appropriate; that Guy Miller shouldlikewise be excluded from said unit because he is a meatcutter; and that MargaretBrown, Betty Klink, Lois Ince, Marvin Baxter, Terry Miller, Blanche Smith, DonaldFialkowski, Sandy Blodgett, and Bob Smock compose said unit.On behalf of the General Counsel there were offered and received in evidencefive cards 6 expressly authorizing the Union to represent the signers thereof forthe purposes of collective bargaining.The genuineness of the signatures appearingupon said cards was not questioned nor challenged.The Trial Examiner has compared the names appearing upon said cards with thelists received in evidence and finds that as of November 19, five employees in theappropriate unit had signed cards expressly designating the Union as their collective-bargaining representative.On November 19, Coffey, after receiving the names of eight employees from Re-spondent's bookkeeper, went to his parked automobile and, in the privacy thereof,checked the eight names against the five union authorization cards which the Unionhad furnished him.The same day, November 19, W. L. Robinson, the Commissioner of Labor forthe State of Idaho, wrote Respondent a letter, sending a copy thereof to theUnion, reading as follows:Pursuant to a request made by Donald Jordon, Secretary of Retail Clerks,Local No. 1614, and pursuant to your written consent, Mr. Garney Coffey, arepresentative of this department, made a cross-check of the employees of thepayroll of your establishment as of this date.His cross-check revealed that amajority of said employees had signed authorization cards for representation bythe said Retail Clerks Union.Upon the record as a whole, the Trial Examiner finds that as of November 19, andat all times thereafter, the Union was the duly designated collective-bargaining repre-sentative of the employees in the unit found appropriate.Pursuant to Section 9(a)of the Act, the Union was, therefore, on November 19, and at all times thereafter,the exclusive representative of all the employees in said unit for the purposes ofcollective bargaining with respect to grievances, labor disputes, rates of pay, wages,hours of employment, and other conditions of employment.3.The pertinent facts as to the refusal to bargainTn January 1959, Union International Representative Fred Sullivan called uponBillWilliams 7 and discussed with him the advantages of operating a union store.At that time, Williams expressed himself as being in favor of unions and stated that,as far as he was concerned, he saw no objection to Respondent's employees beingorganized.In April, Sullivan began organizing Respondent's employees.The first ones tosign union authorization cards were Marvin Baxter, Bob Hale, and Hale's mother .8Sullivan also contacted three other employees but was not able to obtain theirsignatures to authorization cards.In June, Sullivan again called upon Williams who stated that he would be willingto sign a contract with the Union when the Union showed him that it had majorityrepresentation.8 Terry Miller's name does not appear on the December 24 list because he was not inRespondent's employ on that date.e One is dated April 9, 1959; two are dated November 12, 1959; and the remaining twoare dated November 14, 1959.'For the sake of brevity, Bill Williams will hereinafter be referred to as Williams.8At no time material herein was either Hale or his mother in Respondent's employ. ASH MARKET AND GASOLINE649,In October, Sullivan, accompanied by Don Jordon, the Union's secretary, madeanother call upon Williams, and, after discussion was had about the advantages ofRespondent displaying a union card in its store, Williams stated that he had no ob-jection to his employees joining the Union.On or about November 15, the Union received signed authorization cards fromLois Ince, Betty Klink, Terry Miller, and Margaret Brown.On or about November 16, Sullivan and Jordon called upon Williams and afterinforming him that the Union represented a majority of the employees, requestedthat he bargain collectively with the Union.When Williams expressed his doubts asto the Union's majority status, either Jordon or Sullivan inquired whether Williamswould consent to a card check being made by the State labor commissioner.Wil-liams replied, according to Jordon's credited testimony, "Fine and dandy."Where-upon Jordon, after leaving Respondent's establishment, telephoned the State laborcommissioner and arranged with him to have a card check conducted.On November 19, Coffey, after having the following signed by Williams andJordon, "I hereby consent to have Mr. Garney Coffey, a representative of the StateDepartment of Labor, make a cross-check of the employees on the payroll as of thisdate with the signed applications," 9 conducted a card check which disclosed thatfive of the eight persons whose names were given to Coffey by Respondent's book-keeper had designated the Union as their collective-bargaining representative.Laterthat day, the Union and Respondent were advised by the commissioner that thecard check "revealed that a majority of [Respondent's] employees had signed au-thorization cards for representation by" the Union.10On November 23 or 24, Jordon and Sullivan called upon Williams and, after re-minding him that the card check revealed that the Union represented Respondent'sclerks, askedWilliams to bargain with them.Williams stated that he was awarethat the Union represented the majority of the clerks because he had questionedsome of them, but that he could not negotiate a contract without his partner, Mrs.Ash, being present, adding that she was presently in Tennessee and was not expectedto return to Boise until the first of the year.Shortly after leaving Williams, Ince telephoned Sullivan to ascertain what prog-ress he was making with Williams. Sullivan told her that Ash was in Tennessee andthatWilliams was unable to negotiate a contract in her absence. Ince then informedSullivan that Ash was in Boise for she had just left the store with a bag of groceries.Sullivan and Jordon then returned to the store and told Williams that they had beeninformed that Ash was in town.Williams then telephoned Ash's home and dis-covered that she had not left town.Thereupon Williams, Sullivan, and Jordonwent to Ash's home.At Ash's home, Sullivan and Jordon, after introducing themselves, asked her "ifshe was aware of the fact that the local union did represent a majority of her peopleaswas proven through a cross-check."When Ash replied in the affirmative, theunion representatives asked Ash and Williams to negotiate a contract.Ash replied,to quote Jordon's undenied and credited testimony, "Well, before I do anything, I'llhave to contact my attorney," Clarence Ward.After further discussion, the meet-ing concluded when Ash asked if the Union had a contract with the "area grocerystores."When they replied in the affirmative, Ash asked for, and was given, a copyof said contract.ilUnder date of November 25, Jordon wrote Williams as follows:Pursuant to the cross-check held in your store on November 19, 1959, bythe Idaho State Labor Commissioner, this Organization hereby requests that aO Coffey credibly testified that when he asked Williams to sign this authorization he didso, remarking, to quote Coffey, "Re could see no reason for a cross-check as he understoodmost of the people had agreed to join the Union anyway."10 Prior to said card check, at a meeting between Williams, Sullivan, and Jordon, Williamsasked whether the meatcutters were to be included in the unit.The union representa-tives replied in the negative, adding that the Union was seeking to represent only the clerksemployed by Respondent.When the said representatives reminded Williams that themeatcutters had their own union, the latter replied, according to Jordon's credited testi-mony, "Yes, that's right, they have a union of their own ""This was the contract in effect between the Union and about 36 stores in the area.All said stores, although most of them are larger than Respondent's, operate grocery storeswith meat markets. In all said stores the meatcutters and the retail clerks are inseparate units.It is significant to note that at the aforesaid meeting neither Ash nor Williams ques-tioned the validity of the card check or the Union's majority status. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting be held with you on November 30, 1959 within your store for negotia-tions for an agreement covering wages, hours and working conditions for em-ployees therein.We further request, that such meeting be held at 1:30 p.m. on the abovenamed day.At 1:30 p.m. on November 30, Sullivan and Jordon called upon Williams and re-quested him to negotiate a contract.Williams, without questioning the validity ofthe card check nor the Union's majority status, stated "I'll sign a contract if Mrs.Ash will."When Jordon said, "O.K. let's go over to Mrs. Ash's place and we'll talkto her about it," Williams said he could not leave the store but that he would tele-phone Ash.Sullivan and Jordon then called upon Ash and informed her that they had justleftWilliams and that he had stated he would sign a contract with the Union if shewould do likewise.When Ash stated, "Now, I don't believe he made a statementlike that," Jordon suggested that she telephone Williams and verify the statement.Ash then left Sullivan and Jordon, presumably to telephone Williams.When shereturned she said that she would not sign any contract.On December 3 or 4, Jordon and Sullivan were advised by Clarence Ward, Re-spondent's then counsel, that he intended to advise Respondent that it would be allright to execute the contract submitted by the Union as far as the legality of theinstrument was concerned.He also told them that he had not been given anyauthority to negotiate a contract on behalf of Respondent.Sometime between December 4 and 10, the Union was advised by Williams thatthe matter was in the hands of Eli A. Weston, its present counsel.On or about December 10, the Union placed a picket line at Respondent's storewhich was still there at the time of the hearing.Under date of December 15, Jordon wrote Williams as follows:Reference is made to the cross-check, held by the Idaho State Labor Com-missioner, proving majority representation by the Local Union for collectivebargaining concerning the employees within your store.In view-of the above, it is requested that you or a bonafide representative ofyour Company meet with us for the purpose of negotiating an agreement cover-ing wages, hours and working conditions, for the employees in your store onFriday,December 18, 1959 at 10 a.m. in the AFL-CIO Labor Temple, 613Idaho Street, Boise, Idaho, Room 201.We request that the Company refrain from granting any wage increases, mak-ing any promotions, shortening the work day or work week, laying off of anyemployees, or taking any other action that would influence the thinking of theemployees as to being represented by the Retail Clerks Union, until the questionof representation is absolved and a working agreement has been signed.Under date of December 22, Respondent's present counsel telegraphed the afore-mentioned field examiner of the Board's Nineteenth Regional Office as follows:Re Ash Market 2494. Employer requests immediate election covering bothretail clerks and meat cutters preferably as one unit and seeks petition askingBoard to enjoin picketing on grounds among others picketing has induced indi-viduals employed by other employers to refuse to pick up or deliver goods inthe course of his employment and refuse to perform services.Request immedi-ate action.The record indicates that prior to December 22 the Union filed a representationpetition (Case No. 19-RC-2494).With respect to said petition Respondent's presentcounsel wrote, under date of December 24, the aforementioned field examiner asfollows:As per your request, I enclose herewith list of employees including the meatmarket but excluding the bookkeeper and manager. I have filled out the perti-nent parts of the questionnaire.You have the firm name as listed in the tele-phone book and the store has retail sales exceeding $500,000 per year.Theydo no defense work.We are asking for an immediate election under the provisions of the newlaw but do not wish to sign the usual form of consent agreement inasmuch asitprecludes the employer from certain rights which we think should be pro-tected.For your information there has been no legal consent to a cross check forthe purposes of collective bargaining although we admit that a representative ASH MARKET AND GASOLINE651from the State Departmentof Labor askedfor written permission to see ourpayrolls, whichwe granted.The Stateof Idaho has no authority to conduct across check as we interpret the law.It is our positionthatany actions takenby theState of Idaho are void.On or about March 5, 1960,Respondent filed a representation petition whereinitalleged that"All employeesincluding clerks, checkers,meat cutters and non-supervisory personnel"compose the appropriate unit.The petition furtherallegedthat eight employees comprise the unit.On March 15, 1960, about30 days after the issuance of the complaint herein, Re-spondent had its accountant conduct an "election"among its employees.The recordis silent asto who voted,the question posed,and the resultsthereof.12After the"election,"the accountant sent the Union a letter,the contents of which are notrevealed in the record,whichwas signed by seven employees,includingMargaretBrown, Marvin Baxter,Guy Miller,Blanche Smith,and Don Fialkowski.4.Concludingfindings as to the refusal to bargainUncontrovertedcredible evidence establishesthat as of November 23 or24, whenSullivan and Jordon called upon Williams and,after reminding him that the cardcheck revealed that theUnion represented a majority of the employees in the ap-propriate unit,requested him to negotiatea contract on behalfof those employees,the Union, in fact, had been designatedby a majorityof said employees in the ap-propriate unit as their collective-bargaining representative.The fact thatRespondentknew of theUnion'smajority status is not open to dispute for not only was it advisedthereof by the State labor commissionerbut Williamsverified thatfactby questioninghis employees.Under thecircumstances,Respondent was under astatutory duty torecognize the Union as the exclusive representative of the employees in the ap-propriate unit and to deal with it as such representative.In its answer to the complaint herein,Respondent admittedthat the Union re-quested it to bargaincollectivelyand it refused to do so.The reasonsfor its re-fusal, as setforthin said answer, are:(1) TheUnion does not represent Respond-ent's employees;(2) theBoard'sRegional Director refuses to conduct an electionfor thepurpose of determining the bargaining representative of the employees inthe appropriate unit;(3) the Board,although requested to do so, refuses to enjointhe picketing;and (4)the Board,in order todepriveRespondent of its statutoryrights, entertained the charge filed hereinby the Union,eventhough it knew thatthe picketing was violativeof the Actand that a proper determination of the bar-gaining representative has not been made.It goes without saying thatan employermay in good faith insist on a Boardelection as proofof the Union'smajority but an employer unlawfully refuses tobargain if its insistence on such an election is motivated,as here,not by any bonafide doubt as to the Union's majority, but rather by a rejection of the collective-bargaining principle.The TrialExaminerfindsno merit in Respondent's contentionsthat the Uniondid not, atthe timeitdemanded recognitionand requestedRespondent to bargaincollectivelywith it for theclerks, represent those employeesand that the unitcomposed solely of clerks is not appropriate.Not untilabout mid-December didRespondent raise those issues. In addition,the dealings between the parties makesitdoubtfulthatRespondentcould have had any doubt about the unit sought to berepresentedby the Union or about the Union's majority status.Not only is thisfinding supported by the resultsof Coffey's card check but by (1) Williams'statementtoCoffey on November 19 to the effect that a card check wasuselessbecause heknew that a majority ofthe employees had agreed to join the Union;(2)Williams' statement to Sullivan andJordon on November 23 or 24 that he knewthat the Unionrepresented a majorityof the clerksbecausehe hadquestionedthem; and(3)Williams' statement to Sullivanand Jordon, prior to the cardcheck, that he knew thatthe meatcuttershad theirown unionthereby conveyingthe impression that he was in agreementwith the Union's position that the meat-cutters shouldbe excluded fromthe appropriate unit.Respondent's contentionthat Coffey's card check shouldbe disregarded because,under thecircumstances,the Statelabor commissionhad no authorityto conductit is likewisewithout meritor substance.The questionisnotwhether the com-12 Respondent's brief states,"The testimony does show that the employer,at the requestof the employees,conducted a secret ballot election with a vote showing 6 to 2 against theunion representation. .. . 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission had the statutory authority to conduct the card check, for the GeneralCounsel is not relying on any certification by the commissioner to prove the Union'smajority status or to prove that the unit of clerks is the appropriate unit.Theevidence was introduced, so far as the record discloses, for the sole purpose to showRespondent's knowledge of the Union's majority status in the appropriate unit.As to the several other contentions of Respondent, raised in its answer, or at thehearing, or in its brief, they have been disposed of by what has heretofore been saidor have been considered and found to be without merit.Upon the record as a whole, the Trial Examiner finds that on or about November23, and at all times thereafter, Respondent, in violation of Section 8(a)(5) of theAct, failed and refused to bargain collectively with the Union as the duly designatedrepresentative of the majority of the employees in the unit hereinabove found ap-propriate, thereby interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.The Trial Examiner further finds that Respondent violated Section 8(a)(1) byconducting the March 15, 1960, "election."While the issue was not raised by thecomplaint it was nevertheless litigated by the parties. In fact, the issue was firstraised by Respondent and heavily relied upon by it in attempting to prove that theemployees do not want to be represented by the Union.Moreover, in his oralargument, at the close of the hearing, in which Respondent's counsel also par-ticipated, the General Counsel requested the Trial Examiner to find the conduct ofthe aforesaid "election" to be violative of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (5) of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent, on or about November 23, 1959, and at all timesthereafter, has refused to bargain collectively with the Union as the representativeof the employees in an appropriate unit, the Trial Examiner will recommend thatRespondent, upon request, bargain collectively with said Union as the exclusiverepresentative of all employees in the unit heretofore found appropriate,and, if anagreement is reached, embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.3.Since November 19, 1959, the Union has been, and now is, the exclusive rep-resentative of all Respondent's employees in the following unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act:All Respondent's employees including grocery clerks, produce clerks, checkers,and gasoline attendants, but excluding meatcutters, wrappers, manager, assistantmanager, office clerical employees, guards, and supervisors as defined by the Act.4.By refusing since on and about November 23, 1959, to bargain collectivelywith the Union, as the exclusive representative of the employees in the appropriateunit,which had been selected and designated as such representative for thepurposes of collective bargaining, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5) of the Act5.By conducting a secret ballot election on March 15, 1960, for the purpose ofascertaining the employees'unionsympathies and affiliation, Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act. DURO FITTINGS COMPANY6536.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,Respondent has engaged in and isengaging in unfairlabor practices withinthe meaning of Section8 (a) (1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Duro Fittings CompanyandInternational Union,United Auto-mobile,Aircraft and Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO.Case No. 21-CA-3853. February 23,1961DECISION AND ORDEROn August 4, 1960, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled a brief in support of and the Respondent filed exceptions to theIntermediate Report, together with a supporting brief.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1The Respondent also filed motions which were opposed by the General Counsel to setaside the Intermediate Report and Recommended Order, and remand the case to theRegional Office for further hearing because(1) Respondent's case was allegedly prejudicedbecause Kenneth M Schwartz,counsel for the Charging Party, had represented the GeneralCounsel in an earlier proceeding against Respondent,and was still in the employ of theGeneral Counsel during the investigation of the instant proceeding;and (2)the TrialExaminer refused to receive in evidence tape recordings of numerous bargaining con-ferences held by the parties between January 7 and August 6, 1959.We find no merit ineither of these contentions.As to(1),we find no basis for disqualifying the attorneyfor the Charging Party, nor do we believe that Respondent's case was prejudiced by hisparticipation.It appears that when the charge upon which the instant complaint is basedwas filed, Mr Schwartz was not in the employ of the General Counsel.Moreover, noobjection to his participation in the case was raised at the hearing.As to (2), the recordshows that the tapes of at least two of the bargaining sessions were admittedly garbled.In all the circumstances and as the Board has heretofore held that it is ordinarily re-luctant to accept dictaphone tapes and/or transcriptions thereof as being accurate becauseof the mechanical possibility that they might be altered,Walton Mfg.Co., 124 NLRB1331, 1333,the Chairman and Member Fanning find that the Trial Examiner did not abusehis discretion in denying their admission into evidence.Member Kimball would find thattape recordings of bargaining conferences held by the parties would be admissible if properfoundation therefor had been laid,and further that their accuracy or inaccuracy goes tothe weight to be accorded such recordings and not to the question of their admissibility.SeeCape v.U.S.,283 F. 2d 430, 435(CA. 9).2Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Fanning and Kimball].130 NLRB No. 71.